                                                                                            U.S. DISTRICT COURT
                                                                                        NORTHERN DISTRICT OF TEXAS
                                                                                                   FILED
                          IN THE UNITED STATES DISTRICT CO                          T
                               NORTHERN DISTRICT OF TEXAS                                      AUG      2 ?019
                                   FORT WORTH DIVISION
                                                                                         CLERK, U.S. DISTRICT COURT
T.B. B/N/F JENNY BELL,                                 §
                                                       §                                    By·----~~------
                                                                                                     bcputy
                 Plaintiff,                            §
                                                       §
vs.                                                    §    NO. 4:18-CV-984-A
                                                       §
NORTHWEST INDEPENDENT SCHOOL                           §
DISTRICT, ET AL.,                                      §
                                                       §
                 Defendants.                           §


                                MEMORANDUM OPINION AND ORDER

        Came on for consideration the motion of defendant Northwest

Independent School District ("District") to dismiss. The court,

having considered the motion, the response of plaintiff, R.B.,

through his next friend, Jenny Bell,' the reply, the record, and

applicable authorities, finds that the motion should be granted.

                                                      I.

                                        Plaintiff's Claims

        On December 11, 2018, plaintiff filed his original complaint

in this action. Doc.' 1. On April 1, 2019, District filed its

motion to dismiss. Doc. 11. In response, plaintiff filed an

unopposed motion for leave to amend, Doc. 17, which the court




          'The caption of the action as filed refers to "plaintiffs" although it is clear that T.B. is the only
plaintiff, acting through his mother, Jenny Bell, as next friend. In fact, all of the papers filed on behalf of
T.B. refer to plaintiffs "collectively" and to individuals as "they," making it very difficult to follow what
is intended to be said.

        'The "Doc.     "reference is to the number of the item on the docket in this action.
granted. Doc. 18. On May 13, 2019, plaintiff filed his amended

complaint, which is the operative pleading.' Doc. 19.

        In his amended complaint, plaintiff alleges:

        Plaintiff is a child with a disability. Doc. 19, ,1. He has

autism spectrum disorder and attention deficit hyperactivity

disorder. Id. ,11. District has policies and procedures related

to student welfare. Id. , 12. District requires that allegations

of bullying, harassment or assault of a student with a disability

by a teacher be directed to the District's Section 504

coordinator. Id. , 13. On or about February 8, 2017, plaintiff's

mother attended a meeting at which plaintiff's teacher, Laura

Adams        ("Adams"} notified her that she had concerns about

treatment of plaintiff by a paraprofessional, Kenneth Burt

("Burt"} . Id. , 16. Plaintiff's mother requested that Burt no

longer have any contact with her son. Id. , 17. She later learned

that Burt was with plaintiff on one occasion when Burt twisted

plaintiff's arm, put him against a wall, and pushed him to the

floor. Id.,, 18, 19. Plaintiff told his mother that beginning in

January 2017, when plaintiff was put in Burt's classroom, Burt

would insult him, telling him he was not normal or would not make

it to be a grown-up. Id. , 20. On February 16, 2017, plaintiff's

mother met with the principal and Adams, who confirmed


        3
            There is no record that the amended complaint has been served on defendant Laura Adams.

                                                     2
plaintiff's recollection of bullying and harassment and an

assault. Id. , 22. As a result of Burt's actions, plaintiff's

behavior declined dramatically and he began experiencing anxiety,

panic attacks, depression, and anger. Id. , 27.

        Further: On or about April 4, 2017, plaintiff called his

mother from school and asked her to pick him up. Adams got on the

phone to say that she was losing patience with plaintiff. Doc.

19, , 29. After the call, plaintiff stood on top of a table to

get away from Adams and she knocked him to the ground, dragged

him through two classrooms, and climbed on top of him. She kicked

him in the chest. He had bruising on his chest, wrists and hips.

Id. ,    3 0.

        Plaintiff asserts claims under Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C.         §   794, and the Americans

with Disabilities Act, 42 U.S.C.       §§   12101-12213   ("ADA"), and for

violation of the Fourth and Fourteenth Amendments.

                                  II.

                         Grounds of the Motion

        District says that plaintiff's claims must be dismissed for

lack of subject matter jurisdiction as he has failed to exhaust

his administrative remedies. In addition, District says that

plaintiff has failed to state any cognizable claims. Doc. 20.




                                   3
                               III.

                    Applicable Legal Standards

A.   Subject Matter Jurisdiction

     Dismissal of a case is proper under Rule 12(b) (1) of the

Federal Rules of Civil Procedure when the court lacks the

statutory or constitutional power to adjudicate the case. Home

Builders Ass'n of Miss., Inc. v. City of Madison, Miss., 143 F. 3d

1006, 1010 (5th Cir. 1998). When considering a motion to dismiss

for lack of subject matter jurisdiction, the court construes the

allegations of the complaint favorably to the pleader. Spector v.

L 0 Motor Inns, Inc., 517 F.2d 278, 281 (5th Cir. 1975). However,

the court is not limited to a consideration of the allegations of

the complaint in deciding whether subject matter jurisdiction

exists.   Williamson v. Tucker, 645 F.2d 404, 413      (5th Cir. 1981)

The court may consider conflicting evidence and decide for itself

the factual issues that determine jurisdiction.        Id.   Because of

the limited nature of federal court jurisdiction, there is a

presumption against its existence.       See Owen Equip. & Erection

Co. v. Kroger, 437 U.S. 365, 374       (1978); McNutt v. General Motors

Acceptance Corp. of Ind., Inc., 298 U.S. 178, 189 (1936).         A

party who seeks to invoke federal court jurisdiction has the

burden to demonstrate that subject matter jurisdiction exists.




                                   4
McNutt, 298 U.S. at 189; Ramming v. United States, 281 F.3d 158,

161 (5th Cir. 2001).

B.   Pleading Standards

     Rule 8(a) (2) of the Federal Rules of civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. 8(a) (2),   "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555    (2007)   (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing"

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009)    ("While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations.")

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer


                                  5
that the plaintiff's right to relief is plausible. Iqbal, 556

u.s. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .         [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense."    Id.

     In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion if

they are referred to in the plaintiff's complaint and are central

to the plaintiff's claims. Scanlan v. Tex. A&M Univ., 343 F.3d

533, 536   (5th Cir. 2003). The court may also refer to matters of

public record. Papasan v. Allain, 478 U.S. 265, 268 n.1 (1986);

Davis v. Bayless, 70 F.3d 367, 372 n.3     (5th Cir. 1995); Cinel v.

Connick, 15 F. 3d 1338, 1343 n.6    (5th Cir. 1994). This includes

taking notice of pending judicial proceedings. Patterson v. Mobil

Oil Corp., 335 F.3d 476, 481 n.1 (5th Cir. 2003). And, it

includes taking notice of governmental websites. Kitty Hawk




                                   6
Aircargo,   Inc. v. Chao, 418 F.3d 453, 457   (5th Cir. 2005);

Coleman v. Dretke, 409 F.3d 665, 667 (5th Cir. 2005).

                                  IV.

                                Analysis

      The Individuals with Disabilities Education Act, 20 U.S.C.

§§   1400-1482   ("IDEA"), bars plaintiffs from circumventing its

administrative exhaustion requirement by asserting under a

different statute claims that could have been brought thereunder.

Marc v. N.E. Indep. Sch. Dist., 455 F. Supp. 2d 577, 592 (W.D.

Tex. 2006). The court looks to the gravamen of the complaint, and

not the words used, to determine whether the complaint seeks

redress for a school's failure to provide a free and appropriate

public education ("FAPE"), i.e., relief under IDEA. Fry v.

Napoleon Cmty. Schs., 137 S. Ct. 743, 755     (2017). The court asks

(1) whether the plaintiff could have brought essentially the same

claim if the alleged conduct had occurred at a public facility

that was not a     school, and (2) whether an adult at the school

could have pressed essentially the same grievance. Id., 137 S.

Ct. at 756. If the questions are answered in the negative,

exhaustion of administrative remedies is required. Id.

      Here, plaintiff alleges that he is a student with

disabilities and that he was denied a safe and non-hostile

educational environment and services he needed, such as a


                                   7
psychological assessment, school-based counseling, and social

skills training, and an aide or shadow to observe him at school.

In other words, he was denied appropriate and necessary

accommodations as a student with a disability. Specifically, he

suffered "[l]oss of equal educational opportunities as those

afforded non-disabled students." Doc. 19, , 87.a.

        Under the Fry test, it is clear that the gravamen of

plaintiff's complaint is the denial of a FAPE. His claims could

not have been brought outside the school setting and an adult at

the school could not have pressed the same grievance. The court

lacks subject matter jurisdiction because plaintiff failed to

exhaust his administrative remedies.• Colin v. Fort Worth Indep.

Sch. Dist., No. 4:18-CV-330-A, 2018 WL 4078272, at *5 (N.D. Tex.

Aug. 27, 2018).

        In light of the lack of jurisdiction over plaintiff's claims

against District, there is no need to discuss whether plaintiff

has otherwise adequately pleaded his claims.

                                                    v.

                                                  Order

        The court ORDERS that District's motion to dismiss be, and

is hereby, granted, and plaintiff's claims against District be,


        4
         Piaintiff does not deny this. Instead, he argues that his clever pleading is sufficient to overcome
his lack of exhaustion. Doc. 25 at 9-10. He is mistaken. F1y v. Napoleon Cmty. Schs., 137 S. Ct. 743, 755
(20 17).

                                                     8
and are hereby, dismissed for failure to exhaust administrative

remedies.

     The court further ORDERS that by 4:00p.m. on August 16,

2019, plaintiff show cause by an appropriate written filing why

his claims against Adams should not be dismissed for want of

prosecution.

     The court determines that there is no just reason for delay

in, and hereby, directs entry of final judgment as to the

dismissal of plaintiff's claims against District.

     SIGNED August 2, 2019.




                              IOHN Me
                              United States          Judge




                                9
